DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
This action is made Non-final based on the new grounds of rejection applied herein.
Claim Objections
Claims 4 and 7-8 are objected to because of the following informalities:  The final two lines of claims 4 and 7-8 are not grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al. (WO 2018194135 A1), herein Oka.
US 20200048730 A1 is used as the English language equivalent of WO 2018194135 A1, all citations herein refer to US 20200048730 A1.

In regards to claims 1 and 9, Oka teaches a steel sheet having a Ni plating layer on the surface of the sheet as well as a Fe-Ni diffusion alloy layer formed at the interface of the steel sheet and the Ni plating layer [Abstract, 0016-0018, 0023].  Oka teaches by example a steel sheet having an adhesion amount of the Ni diffusion plated layer of 13.5 g/m2 and a Fe surface layer concentration of 16 mass % [Abstract, Table 4-2 -Test 1B, 0085-0186].   The steel further having a ferrite crystal grain size No of 11.2 measured via JIS G 0551 (2013) [Abstract, 0111, 0177, Table 4-2, Test 1B].  The steel has a composition consisting in mass %: 0.007 C, 0.01 Si, 0.14 Mn, 0.011 P, 0.011 S, 0.039 sol. Al, 0.002 N, 0.034 Nb, 0 B, 0 Ti with the remainder consisting of Fe and impurities [ 0032, 0100, Table 1 – Steel No. A].  The values of each of the elements in within the claimed ranges of each element.  Expression 1 is then (0.007/12 + 0.002/14)< (0/48 + 0.034/93) or 0.000726 < 0.001366.
Oka further teaches by example a steel sheet having an adhesion amount of the Ni diffusion plated layer of 17.6 g/m2 and a Fe surface layer concentration of 15 mass % [Abstract, Table 4-2 -Test 7B, 0085-0086].   The steel further having a ferrite crystal grain size No of 11.1 measured via JIS G 0551 (2013) [Abstract, 0111, 0177, Table 4-2, Test 7B].  The steel has a composition consisting in mass %: 0.0108 C, 0.01 Si, 0.15 Mn, 0.009 P, 0.010 S, 0.036 sol. Al, 0.0024 N, 0.081 Nb, 0 B, 0.015 Ti with the remainder consisting of Fe and impurities [ 0032, 0100, Table 1 – Steel No. G].  The values of each of the elements in within the claimed ranges of each element.  Expression 1 is then (0.0108/12 + 0.0024/14)< (0.015/48 + 0.081/93) or 0.001071 < 0.002183.

In regards to claim 2, Oka further teaches a Fe surface layer concentration of 15 mass % [Abstract, Table 4-2 -Test 7B, 0085-0086] or a Fe surface layer concentration of 16 mass % [Abstract, Table 4-2 -Test 1B, 0085-0186].

In regards to claim 3, Oka further teaches an adhesion amount of the Ni diffusion plated layer of 17.6 g/m2 [Abstract, Table 4-2 -Test 7B, 0085-0086].   

In regards to claim 6, Oka teaches the limitations of claim 2 as set forth above.  Oka further teaches an adhesion amount of the Ni diffusion plated layer of 17.6 g/m2 and a Fe surface layer concentration of 15 mass % [Abstract, Table 4-2 -Test 7B, 0085-0086].   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (WO 2018194135 A1), herein Oka, as applied to claims 1-3 above.
US 20200048730 A1 is used as the English language equivalent of WO 2018194135 A1, all citations herein refer to US 20200048730 A1.

In regards to claims 4 and 7-8, Oka teaches a steel sheet having a Ni plating layer on the surface of the sheet as well as a Fe-Ni diffusion alloy layer formed at the interface of the steel sheet and the Ni plating layer [Abstract, 0016-0018, 0023].  Oka teaches among the application possible for the sheet are containers which are press formed [0003-0004, 0031].  Oka further teaches the Ni plating layer provides excellent chemical stability to the steel sheet [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Ni plating layer side of the sheet as the outer surface of a container.  One would have been motivated to do so based on the excellent stability provided by the Ni plating layer.

Claims 1-4 and 6-9 rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (JP 2017-190469 A), herein Oka’JP, in view of Horie et al. (US 2016/0168657), herein Horie.
A machine translation of  JP 2017-190469 A is provided by the examiner, all citations herein refer to the provided translation.


In regards to claims 1 and 9, Oka’JP teaches a steel sheet having a Ni plating layer on the surface of the sheet as well as a Fe-Ni diffusion alloy layer formed at the interface of the steel sheet and the Ni plating layer [lines 13-22, 408-410, 424-249].  Oka’JP teaches the steel sheet has an adhesion amount of the Ni diffusion plated layer of 4.45 to 44.5 g/m2 [lines 405-410].   This overlaps the claimed range.  The steel has a ferrite crystal grain size number of not less than 11 measured via JIS G 0551 (2013) [lines 36-43 , 112-116, 308-316].  The steel has a composition consisting in mass %: 0.0077 C, 0.02 Si, 0.16 Mn, 0.012 P, 0.008 S, 0.035 sol. Al, 0.0045 N, 0.051 Nb, and 0 B,  with the balance consisting of Fe and impurities [ lines 190-199 , Table 1 – Steel No. A].  The values of each of the elements in within the claimed ranges of each element.  Expression 1 is then (0.0077/12 + 0.0045/14)< (0/48 + 0.051/93) or 0.000963 < 0.001548.  Oka’JP does not teach the Fe concentration of an outermost surface layer of the Fe-Ni diffusion alloy-plating layer.
 Horie teaches a surface-treated steel sheet for battery containers [Abstract]. The steel sheet having a Fe-Ni alloy plating layer formed by thermal diffusion [Abstract, 0023-0024]. The thickness of the Fe-Ni alloy layer is not limited and may be 0.6-3 µm in thickness [0031].  The content ratio of the Fe atoms in the outermost surface of the Fe-Ni alloy layer is 12 to 55% by atom [0025].  This overlaps the claimed range.
Horie expressly teaches the that when content ratio of Fe atoms is controlled to be within the range of 12 to 55% by atom at the outermost surface of the iron-nickel alloy layer, the iron-nickel alloy layer has an appropriate degree of surface hardness [0027]. If the Fe content is too high at the outermost surface of the iron-nickel alloy layer, the content ratio of nickel is reduced at the outermost surface of the iron-nickel alloy layer, and thus corrosion resistance is lowered [0028]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the Fe-Ni diffusion layer of Oka’JP has the Fe concentration of an outermost surface layer as taught by Horie.  One would have been motivated to do so to ensure the appropriate degree of surface hardness and corrosion resistance of the plated sheet.

In regards to claim 2, modified Oka’JP through Horie teaches the Fe atoms in the outermost surface of the Fe-Ni alloy layer is 12 to 55% by atom [0025].  This overlaps the claimed range.

In regards to claim 3 and 6, modified Oka’JP teaches the limitations of claims 1-2 as set forth above.  Oka’JP further teaches the steel sheet has an adhesion amount of the Ni diffusion plated layer of 4.45 to 44.5 g/m2 [lines 405-410].  This overlaps the claimed range.

In regards to claims 4 and 7-8, Oka’JP teaches a steel sheet having a Ni plating layer on the surface of the sheet as well as a Fe-Ni diffusion alloy layer can become containers [lines 16-27].  Oka’JP teaches among the application possible for the sheet are containers which are press formed [lines 24-27].    Oka’JP  teaches the Ni plating is done on both sides of the sheet before Ni diffusion plating treatment is carried out thus at least one side of the sheet will become the outer surface of the container when press formed [lines 424-429].

Response to Arguments
Applicant’s arguments, see Pgs. 1-4, filed 09/15/2022, with respect to the rejections of claims under the combination of Horie et al. (US 2016/0168657), herein Horie, in view of Ibaragi et al. (US2017/0170436 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oka et al. (WO 2018194135 A1) and Oka et al. (JP 2017-190469 A), herein Oka’JP, in view of Horie et al. (US 2016/0168657), herein Horie.
Upon further consideration the double patenting rejections are withdrawn.
The prior claim objections are withdrawn based upon the submitted claim amendments.  However, new objections are set forth in this action as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784